Citation Nr: 0022919	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-07 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1962 to 
December 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that a January 1998 rating decision denied an 
increased disability evaluation for post-traumatic stress 
disorder (PTSD), then rated as 10 percent disabling.  The 
appellant filed a notice of disagreement with that 
determination in February 1998.  In the June 1998 rating 
decision, the RO granted the appellant an increased 
disability rating, to 30 percent disabling, for PTSD.  
Although the RO did not issue a statement of the case, see 
Manlincon v. West, 12 Vet. App. 238 (1999), the appellant 
later filed a notice of disagreement and a substantive appeal 
regarding his claim for tinnitus without requesting a higher 
disability rating for his PTSD.  Accordingly, this issue is 
not before the Board.  Cf. 38 C.F.R. § 20.204 (1999); AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits is awarded).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The appellant was exposed to significant acoustic trauma 
in the performance of his inservice duties.

3.  The appellant was diagnosed in 1995 and 1996 with 
tinnitus.

4.  In September 1996, a private audiologist indicated that 
it was his opinion that the appellant had severe bilateral 
tinnitus, "probably secondary to sensory hearing loss."

5.  There is no additional evidence of record to establish an 
alternate etiology for the tinnitus and it cannot be 
reasonably disassociated from his inservice exposure to 
acoustic trauma in the performance of his duties.


CONCLUSION OF LAW

Tinnitus was incurred during service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service personnel records indicate that he 
served on active duty in the United States Marine Corps from 
December 1962 to December 1969.  He was assigned to several 
inservice specialties directly related to combat.  His awards 
included a Combat Action Ribbon and a Presidential Unit 
Citation for his service in the Republic of Vietnam during 
the Vietnam War.

The appellant's service medical records contain no complaints 
or diagnoses of tinnitus.

In a February 24, 1993 statement, Allen Long, M.D., indicated 
that the appellant might have sustained a hearing loss in 
part from workplace exposure to noise.  Dr. Long added that 
it was probable that the appellant's injury did not all come 
from workplace exposure.

In March 1995 the appellant underwent an otolaryngological 
examination by an unidentified examiner.  The appellant was 
diagnosed with tinnitus and sensorineural hearing loss.

In September 1996 the appellant's hearing acuity was 
evaluated by Richard Gresham, M.C.D., CCC-A.  Mr. Gresham 
noted that the appellant had severe bilateral tinnitus, which 
was probably secondary to sensory hearing loss.

At a September 1996 VA audio examination, the appellant 
reported a history of decreased hearing since 1986, noise 
exposure, and tinnitus.  He stated that he served three tours 
of duty in Vietnam and was exposed to acoustic trauma 
associated with combat.  Post service he worked as a police 
officer for six years and, except for three qualifying tests 
on a rifle range, he was not exposed to noise.  Subsequently, 
he had been employed by the Tennessee Valley Authority and 
wore ear protection except when necessary to communicate with 
fellow employees.

The examiner noted that the appellant had constant tinnitus, 
which began approximately three years previously.  The 
appellant was unable to attribute the tinnitus to a cause or 
incident.  The examiner noted that the appellant had a mild, 
sloping to moderately severe, sensorineural hearing loss 
bilaterally.  The examiner reviewed the appellant's claims 
folder.  It was noted that the earliest evidence in a medical 
record of high frequency sensorineural hearing loss was in 
May 1981.  The examiner noted that the evaluation of the 
appellant's hearing at separation from service, done by 
spoken voice testing, would not have detected high frequency 
hearing loss.  The examiner opined that the hearing loss 
noted in May 1981 was likely due to noise exposure.

In a November 1996 rating decision, the RO granted service 
connection for bilateral hearing loss.


II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well-grounded" claim are:  (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, 
on the basis of "aggravation," and on a "secondary" basis.  
38 U.S.C.A. §§ 101(16), 1131, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Initially, the Board concludes that the appellant's claim for 
service connection for tinnitus is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim that is plausible.  See Savage, 10 
Vet. App. at 495.  All relevant facts have been properly 
developed and no further assistance to the appellant is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

The appellant contends, in essence, that he developed 
tinnitus as a direct result of acoustic trauma he incurred 
during service.  He specifically alleges that he sustained 
tinnitus due to noise exposure from gunfire during his active 
duty service.

With regard to a current disability, the appellant was 
diagnosed with tinnitus by private examiners in 1995 and 1996 
and by a VA examiner in September 1996.  After a thorough 
review of the appellant's claim file, the Board finds that 
the evidence of record suggests a relationship between the 
appellant's current tinnitus and his active duty service.  
The appellant has stated that his inservice duties exposed 
him to loud noise from gunfire.  His personnel records 
indicated that he served in combat.  They also indicated that 
he has been awarded a Combat Action Ribbon and Presidential 
Unit Citation.  In September 1996, an audiologist opined that 
the appellant's tinnitus was probably secondary to his 
sensory hearing loss and in November 1996, the RO granted 
service connection for hearing.  

When the evidence is in relative equipoise as to the merits 
of the issue, then the benefit of the doubt in resolving the 
issue is to be given to the veteran.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
After careful review of the evidence of record and through 
application of the doctrine of the benefit of the doubt, the 
Board has determined that service connection is warranted for 
the appellant's tinnitus.  The Board notes that the evidence 
of record reflects a private audiologist's opinion that the 
appellant's tinnitus is related to his service-connected 
hearing loss.  There is no additional evidence of record to 
establish an alternate etiology for the tinnitus.  
Accordingly, in the absence of evidence to the contrary, the 
Board finds that the evidence of record supports the 
appellant's claim.


ORDER

Service connection for tinnitus is granted.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 


